
	

113 HR 2147 IH: Preserving Healthy Food for the Hungry Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2147
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide grants to enhance the most effective freezing
		  methods to improve access to affordable and locally produced specialty
		  crops.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Healthy Food for the Hungry
			 Act.
		2.Quick freeze and
			 flash freeze local produce grants
			(a)In
			 generalSection 231 of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a) is amended—
				(1)in subsection
			 (b)(7)(B), by inserting and subsection (f) after
			 subsection;
				(2)in subsection
			 (e)(2), by inserting , except pursuant to subsection (f) before
			 the period; and
				(3)by adding at the
			 end the following:
					
						(f)Quick freeze and
				flash freeze local produce grants
							(1)In
				generalSubject to the
				availability of appropriations to carry out this section, the Secretary shall
				make grants to institutions eligible to receive funds under the Act of July 2,
				1862 (12 Stat. 503–505, as amended; 7 U.S.C. 301–305, 307 and 308), or the Act
				of August 30, 1890 (26 Stat. 417–419, as amended; 7 U.S.C. 321–326 and 328)
				that applies therefor, to assist persons in preserving the quality and
				shelf-life of fruit and vegetable crops produced by the persons on qualified
				land, through the use of mobile and fixed flash freezing and quick freezing
				units and other units utilizing freezing methods which produce the same result,
				in accordance with any applicable Federal, State, or local food safety law,
				regulation, or ordinance.
							(2)DefinitionsIn
				this paragraph:
								(A)Qualified
				landThe term qualified land means, with respect to
				a person, any plot of land owned or operated by the person, the annual gross
				sales from the specialty crops produced on which are not more than
				$249,000.
								(B)Specialty
				cropThe term specialty crop has the meaning
				provided in section 3(1) of the Specialty Crops Competitiveness Act of
				2004.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 1 year after the date of the enactment of this Act.
			
